DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on January 26, 2021. Claims 2-6, 17 and 20 have been canceled. Claim 21 has been added. Claims 1, 7-16, 18-19 have amended. Claims 1, 7-16, 18-19 and 21 are pending in the application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7-16, 18-19 and 21 are allowed.
The prior art of record fails to teach or fairly suggest upon receipt of the storage request, checking a current logical offset from the starting point for the tree walk; determining whether the servicing of the storage request includes accessing the same region of metadata being accessed in the recovery of space accounting metadata of the at least one data volume in the volume family based on the current logical offset; and having determined that the servicing of the storage request includes accessing the same region of metadata as being accessed in the recovery of space accounting metadata of the at least one data volume in the volume family based on the current logical offset, permitting access to the region of metadata for servicing of the storage request, thereby assuring prompt access to data stored on the data storage system, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 14 and 16.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 1, 2021